Citation Nr: 0509877	
Decision Date: 04/05/05    Archive Date: 04/15/05

DOCKET NO.  03-34 664A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in 
Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for cold injury 
residuals of the hands and feet.  

2.  Entitlement to service connection for degenerative 
arthritis.  

3.  Entitlement to service connection for a stomach ulcer.  

4.  Entitlement to service connection for a sinus condition.  


REPRESENTATION

Veteran represented by:	Pennsylvania Department of 
Military and Veterans Affairs




ATTORNEY FOR THE BOARD

M.Cooper, Counsel

INTRODUCTION

The veteran served on active duty from December 1951 to 
December 1954.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2001 rating decision of the 
Philadelphia, Pennsylvania, RO which, in pertinent part, 
denied entitlement to service connection for cold injury 
residuals of the hands and feet, arthritis, stomach ulcers, 
and a sinus condition.  

The appeal regarding cold injury residuals of the hands and 
feet is REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.  VA will notify you if further 
action is required on your part.


FINDINGS OF FACT

1.  Arthritis first manifested many years after service 
discharge and is not etiologically related to a disease or 
injury in service.

2.  Stomach ulcers first manifested many years after service 
discharge and is not etiologically related to a disease or 
injury in service.

3.  A sinus disability first manifested many years after 
service discharge and is not etiologically related to a 
disease or injury in service.




CONCLUSIONS OF LAW

1.  Arthritis was not incurred or aggravated in service, nor 
may service incurrence for arthritis be presumed.  See 38 
U.S.C.A. §§ 1110, 1112, 5107 (West 2002); 38 C.F.R. §§ 3.303, 
3.307, 3.309 (2004).

2.  Stomach ulcers were not incurred or aggravated in 
service, nor may service incurrence for stomach ulcers be 
presumed.  See 38 U.S.C.A. §§ 1110, 1112, 5107 (West 2002); 
38 C.F.R. §§ 3.303, 3.307, 3.309 (2004).

3.  A sinus disability was not incurred or aggravated in 
service.  See 38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 
C.F.R. § 3.303 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

There has been a significant change in the law with the 
enactment of the VCAA in November 2000.  See 38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002).  
Regulations implementing the VCAA are set forth at 38 C.F.R.  
§§ 3.102, 3.156(a), 3.159 and 3.326 (2003).  Except as 
specifically noted, the new regulations are effective 
November 9, 2000.  The VCAA and its implementing regulations 
eliminate the concept of a well-grounded claim, redefines the 
obligations of VA with respect to the duty to assist, and 
include enhanced duties to notify a claimant for VA benefits.  

First, VA has a duty to notify the veteran and his 
representative of any information and evidence needed to 
substantiate and complete a claim.  38 U.S.C.A. §§ 5102, 
5103.  In the RO denied the veteran's claims.  The veteran 
was properly notified of the outcome as well as the reasoning 
behind the decisions in letters issued in April 2001 RO 
decision.  The Board concludes that the discussion in the 
aforementioned RO decision, statement of the case (SOC) 
(issued in October 2003), supplemental statements of the case 
(SSOCs) (issued in February 2004) and numerous letters over 
the years including the March 2001VCAA letter informed the 
veteran of the information and evidence needed to 
substantiate the claims and complied with VA's notification 
requirements.  Specifically, the Board concludes that the RO 
decision, SOCs, SSOCs, and various letters informed them of:  
the reasons for the denial; what evidence the record 
revealed; what VA was doing to develop the claims; and what 
information and evidence was needed to substantiate the 
claims.  He was, for the most part, informed to submit 
everything he had with regard to the claims.  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the United 
States Court of Appeals for Veterans Claims (Court) held, in 
part, that VCAA notice, as required by 38 U.S.C.A. § 5103, 
must be provided to a claimant before the initial unfavorable 
agency of original jurisdiction (AOJ or RO) decision on a 
claim for VA benefits.  Here, the VCAA letter was issued 
prior to the issuance of the rating decision.  As such, no 
prejudice has occurred.  The Board finds that any defect with 
respect to the VCAA notice requirement in this case was 
harmless error.  Under the facts of this case, "the record 
has been fully developed," and "it is difficult to discern 
what additional guidance VA could have provided to the 
appellant regarding what further evidence he should submit to 
substantiate his claim." Conway v. Principi, 353 F.3d 1369 
(Fed. Cir. 2004).  Further, the veteran has been provided 
with every opportunity to submit evidence and argument in 
support of the claims.  

Second, VA has a duty to assist the claimant in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. 
§ 5103A.  In the instant case, VA has made exhaustive efforts 
to develop the record.  Unfortunately, the veteran's service 
medical records are not on file as they were apparently 
destroyed in a fire at the National Personnel Records Center 
(NPRC).  The RO attempted to obtain alternate records 
including outstanding hospital clinical record and sick notes 
but none were found.  All relevant post-service records are 
on file to include VA and private medical records.  The 
veteran has had the opportunity to provide argument.  In sum, 
the Board finds that the record contains sufficient evidence 
to make a decision on the claims.  VA has fulfilled its duty 
to assist. 

In this appeal, a remand would serve no useful purpose.  See 
Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict 
adherence to requirements in the law does not dictate an 
unquestioning, blind adherence in the face of overwhelming 
evidence in support of the result in a particular case; such 
adherence would result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which 
would only result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran are to 
be avoided).  

As all notification has been given and all relevant available 
evidence has been obtained, the Board concludes that any 
deficiency in compliance with the VCAA has not prejudiced the 
parties, and is, thus, harmless error.  See ATD Corp. v. 
Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998); Bernard v. 
Brown, 4 Vet. App. 384 (1993).  

Under these circumstances, the Board finds that appellate 
review, at this juncture, is appropriate.

Laws and Regulations

Service Connection

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131.  Service connection for arthritis 
and peptic ulcer disease may be granted if manifest to a 
compensable degree within one year of separation from 
service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1137; 38 
C.F.R. §§ 3.307, 3.309.  

Continuity of symptomatology is required where the condition 
noted during service is not, in fact, shown to be chronic or 
where the diagnosis of chronicity may be legitimately 
questioned.  When the fact of chronicity in service is not 
adequately supported, then a showing of continuity after 
discharge is required to support the 
claim.  38 C.F.R. § 3.303(b).  Service connection may be 
granted for any disease diagnosed after service when all the 
evidence establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).  

The veteran's medical records were destroyed in an accidental 
fire at the NPRC.  

There is no pertinent medical evidence from the 1950s through 
the 1980s.  

Medical evidence from VA and private sources, several decades 
after service discharge, reveals diagnoses including 
arthritis of the knees and spine, peptic ulcer disease, and a 
sinus condition.  In several private medical records, the 
veteran indicated that he underwent stomach surgery in 1959 
(which is several years after service discharge).  Notably in 
an April 2000 notation, the veteran's private physician 
indicated that he had been asked by the veteran to provide an 
opinion as to whether his medical problems, including a sinus 
condition and stomach ulcers, were related to service.  The 
private physician indicated that he was unable to directly 
link his current medical conditions to his stint in the 
service.  There is no medical evidence to the contrary.

In sum, the disabilities at issue first manifested decades 
after service.  There is no evidence linking such to a 
disease or injury or incident in service to include cold 
exposure.  Given the aforementioned, the claims of service 
connection must be denied.

The veteran's statements, in support of his claim, which are 
to the effect that he has degenerative arthritis due to 
injuries in service, and stomach ulcer and sinus problems 
which began in service and exist currently, are not 
cognizable as he is a layperson.  The veteran does not have 
the requisite expertise to render an opinion on etiological 
matters.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992).

The benefit-of-the-doubt rule provides that, where there is 
an approximate balance of positive and negative evidence 
regarding the merits of a material issue, the benefit of the 
doubt in resolving such an issue shall be given to the 
claimant.  38 U.S.C.A. § 5107(b); see Ashley v. Brown, 6 Vet. 
App. 52 (1993).  The Board has carefully considered the rule, 
but is unable to find that the positive and negative evidence 
is, under the applicable law, in balance.  Instead, the great 
weight of evidence is against the veteran's service 
connection claims and, thus, the rule is inapplicable.
 

ORDER

Entitlement to service connection for degenerative arthritis 
is denied.

Entitlement to service connection for a stomach ulcer is 
denied.

Entitlement to service connection for a sinus condition is 
denied.


REMAND

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000) [codified at 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002)] and 
the regulations implementing it are applicable to the issues 
on appeal.  The Act and the implementing regulations 
essentially eliminate the requirement that a claimant submit 
evidence of a well-grounded claim, and provide that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  They also require VA to notify the claimant and 
the claimant's representative, if any, of any information, 
and any medical or lay evidence, not previously provided to 
the Secretary that is necessary to substantiate the claim.  
As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  In addition, VA is required to 
inform the claimant to submit any pertinent evidence in his 
possession.  

A November 2003 medical statement from the veteran's treating 
physician reflects the opinion that there was a good 
possibility that the veteran's current lower extremity 
symptoms were directly related to frostbite which the veteran 
claims occurred during active service in Korea.  A rationale 
was not provided.  While the above physician's opinion is 
suggestive of a possible connection between the veteran's 
current disability and service, it is inadequate to provide a 
medical nexus upon which service connection may be granted.  
On remand, the veteran should be afforded a VA examination in 
order to determine the nature and etiology of any of cold 
injury residuals to the hands and feet. 

Accordingly, the case is REMANDED to the RO via the Appeals 
Management Center in Washington, D.C., for the following 
actions:  

2.  The RO should schedule the veteran 
for a VA examination by an examiner with 
appropriate expertise to determine the 
nature, severity, and etiology of any 
current cold injury disability of the 
upper and lower extremities.  The VA 
claims folder, including a copy of this 
Remand, must be made available to and 
reviewed by the examiner.  All indicated 
tests and studies should be accomplished; 
and all clinical findings should be 
reported in detail and correlated to a 
specific diagnosis.  The examiner must 
provide an opinion, in light of the 
examination findings and the evidence in 
the claims file, whether any disability 
found is related to the veteran's 
military service, to include exposure to 
the cold.  The examiner should 
specifically comment on the opinion 
offered by the veteran's private 
physician.  If an opinion cannot be 
provided without resort to speculation, 
it must be noted in the examination 
report.  The rationale for all opinions 
expressed should be provided.  

2.  Thereafter, the RO should review the 
claims files and ensure that the 
requested development has been conducted 
and completed in full.  If any 
development is incomplete, appropriate 
corrective action is to be implemented.  

3.  The RO should then readjudicate the 
claim on appeal.  If the benefits sought 
on appeal are not granted to the 
veteran's satisfaction, the veteran and 
his representative should be furnished a 
supplemental statement of the case and be 
afforded an appropriate opportunity to 
respond.  

Thereafter, the case should be returned to the Board for 
further appellate action, if otherwise in order.  By this 
remand, the Board intimates no opinion as to any final 
outcome warranted.  The veteran need take no action until he 
is otherwise notified by the RO.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).  


	                  
_________________________________________________
	K. Parakkal
	Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


